On Motion for Rehearing.
Defendants in error, in their motion for rehearing, insist that we made a finding without supporting evidence, where, in the original opinion, we stated that: “The record discloses that Effie Sanders conducted a mercantile business in Beaumont, known as Effie Sanders’ Ladies Shop, in which, on October 13, 1928, the sheriff found and levied upon twenty-three ladies’ silk dresses and three ladies’ woolen dresses, presumably of sufficient value to realize on sale the amount of the judgment and costs,” etc. The challenge is that: “The only evidence in this case as to what Mrs. Sanders was doing, and as to what property if any -she had in Jefferson County, is contained, in a letter from the Referee in Bankruptcy, which was admissible in this case only for the. purpose of showing the amount of money received by the plaintiff in the bankruptcy case,” etc.
Whether Effie Sanders was or was not engaged in a mercantile business during the time mentioned is, in our opinion, wholly immaterial; the fact was mentioned simply as part of the narrative. The record discloses, however, that after considerable delay and prodding by attorneys for plaintiffs in execution, the sheriff made a levy and on October 15th wrote attorneys to that effect, stating that sale thereunder would take place October 23, 1928, -inclosing copy of the notice of sale, the pertinent parts of which are these: “ * * * By virtue of an order of sale issued out of the Honorable County Court at Law Court of Dallas Gounty on the 22nd day of August 1928, by the clerk thereof in the case of Ross-Freedman Shayn Company versus Effie Sanders (Effie Sanders Ladies Shop) No. 17557, and to me, as sheriff, directed and delivered I will proceed to sell, within the hours prescribed by law for Sheriff’s -sales on the 23rd day of October, A. D. 1928 at *636Beaumont, Texas, in tlie Oity of Beaumont, Jefferson County, Texas the following described personal property, to wit: 23 Ladies Silk dresses and 3 Ladies Woolen dresses, levied on as the property of Effie Sanders (Effie Sanders Ladies Shop),” etc.
We do not think it a very great tax on the imagination to assume from the recitations of .the sheriff’s notice of sale that, during the time involved, “Effie Sanders conducted a mercantile business in Beaumont, known as Effie Sanders Ladies Shop.”
After a careful consideration of all grounds urged for rehearing, we adhere to the decision heretofore rendered; therefore overrule the motion.